Exhibit 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Theragenics Corporation We consent to the incorporation by reference in the registration statement of Theragenics Corporation and subsidiaries (the “Company”) on this Form S-8, of our reports dated March 15, 2010, with respect to the consolidated financial statements of the Company and the related financial statement schedule, and the effectiveness of internal control over financial reporting, which reports appear in the Company’s 2009 Annual Report on Form 10-K. /s/ DIXON HUGHES PLLC Atlanta, Georgia March 16, 2010
